Citation Nr: 0931948	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a circulatory 
condition of the lower extremities, claimed as deep vein 
thrombosis (DVT).

3.  Entitlement to service connection for a blood disorder, 
claimed as coagulation.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as pulmonary embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Dr. J.A. Guarve


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

The case was previously before the Board in April 2008, when 
it was remanded, in part, for examination of the Veteran and 
medical opinions.  The requested development has been 
completed.  

The issue of service connection for a circulatory condition 
of the lower extremities, claimed as deep vein thrombosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports having symptoms of headaches 
beginning during service in July 2004.

2.  There is a current diagnosis of migraine and mixed 
tension type headaches.

3.  There is a continuity of symptomatology of headaches 
dating back to active service.

4.  The Veteran does not have a diagnosed blood disorder or a 
confirmed pulmonary embolism.


CONCLUSIONS OF LAW

1.  Headaches were incurred in active military service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  A pulmonary embolism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).  

3.  A blood disorder, claimed as coagulation, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide pursuant to 
38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this notice was provided to the Veteran in 
a letter dated January 2006, which was prior to the 
adjudication of the claims for service connection for a 
pulmonary embolism and a blood disorder.  Regarding the issue 
of service connection for headaches, the Board notes that the 
issue is herein granted and therefore a discussion of whether 
the duties to notify and assist have been met in reference to 
that issue need not be discussed.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the Veteran in a letter dated 
March 2006.  

With respect to the Veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Veteran was recently provided VA Compensation and Pension 
examinations in November 2008.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the Veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board finds that the VA has satisfied the duty to 
assist provisions of the law.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; hearing testimony, VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the Veteran's claims 
for service connection.  

Service connection may be granted for a disability based upon 
several different legal bases.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  This is referred to as 
"direct" service connection as the disability was directly 
shown to have been incurred during service.  When a chronic 
disease identity is established in service, then a showing of 
continuity after discharge is not required.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in a presumptive period) is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied 
by medical or lay evidence of continuity of symptomatology 
and medical evidence of a nexus between the present 
disability and the symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

The "Persian Gulf War" is defined as beginning from August 
2, 1990 to a date yet to be specified.  38 U.S.C.A. 
§ 101(33).  The Veteran's discharge papers confirm that he 
served in the Southwest Asia Theater of operations during the 
period of time defined as the Persian Gulf War.  Accordingly, 
service connection may also be established under 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011. See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi 
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

I.  Headaches

The Veteran served in the National Guard.  He had a period of 
active military service which extended from October 2003 to 
July 11, 2004.  A June 2004 Post-Deployment Health Assessment 
indicates that the Veteran reported developing headaches 
during deployment to Kuwait.  

In September 2004, a VA Compensation and Pension examination 
of the Veteran was conducted.  The Veteran reported 
developing headaches late in his period of active duty 
localized to the area of the back of the head and neck area.  
Physical and x-ray examination revealed evidence of muscle 
spasm in the cervical area.  The diagnosis was that the 
headaches were "secondary to muscle spasm and mostly 
tensional in origin."  

A June 2005 neurology consult record reveals that the Veteran 
sought treatment for headache symptoms.  The diagnosis was 
mixed type headaches with tension and migraine components.  

In November 2008, another VA Compensation and Pension 
examination of the Veteran was conducted.  This examination 
was a neurology examination.  Prior Computed Tomography (CT) 
examination reports of examination of the Veteran's head were 
reviewed and revealed minor abnormality.  The diagnosis was 
"migraine without aura, with mixed tension-type headache 
characteristics."  

The Veteran reported symptoms of headaches in June 2004 
during service.  He reports having had headache symptoms ever 
since.  The Board notes that the Veteran's testimony and 
statements are competent to establish that he had readily 
identifiable symptoms, for example such as headache pain.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
medical evidence shown by the September 2004 VA examination 
report, June 2005 VA neurology consultation report, and the 
November 2008 VA examination report also confirm the 
Veteran's reported symptoms of headaches and a diagnosis of 
headaches.  

In the instant case, the nexus between service and the 
current disability can be satisfied by lay evidence of 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Accordingly, the evidence supports a grant of 
service connection for headaches.  



II.  Blood Disorder

The Veteran has made a vague claim for service connection for 
a blood disorder which he has claimed as "coagulation."  

In November 2008, a VA examination of the Veteran was 
conducted.  The examiner reviewed all of the medical evidence 
of record including "extensive hematologist and laboratory 
work-up."  The examiner specifically stated that there is no 
evidence of a blood disorder.   

The Board notes that service connection for DVT has been 
denied above, and that as part of this disability, the 
Veteran requires treatment with prescription anticoagulant 
medications such as coumadin, and heparin.  See November 2008 
VA vascular examination report.  

To the extent that the Veteran claims that he has a separate 
disability which is a "blood disorder," service connection 
is denied.  The evidence of record does not show that he has 
any disability which would be diagnosed as a blood disorder, 
which the Veteran claimed as coagulation.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997), Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

The Board has considered the provisions of 38 C.F.R. § 3.317 
concerning compensation for certain disabilities that are due 
to undiagnosed illnesses.  In this case, however, the Veteran 
has diagnosed conditions of DVT and venous insufficiency.  He 
does not have a diagnosed blood disorder, claimed as 
coagulation, but rather is taking anticoagulants to treat his 
recurrent DVT.  There is no evidence of a blood disability 
which exhibits objective signs of a qualifying chronic 
disability as is required pursuant to 38 C.F.R. § 3.317.  
Accordingly, service connection on that basis must also be 
denied.  

III.  Pulmonary Embolism

In November 2005, the Veteran filed a claim for service 
connection for a pulmonary embolism.  

The Veteran's service treatment records do not show 
complaints of, or treatment for breathing problems during 
service.  In September 2004, a VA Compensation and Pension 
examination of the Veteran was conducted.  Physical 
examination of the chest revealed no wheezing, rhonchi, or 
crackles.  There was no diagnosis of any respiratory 
disorder.  

VA treatment records dated in June 2005 reveal that the 
Veteran was diagnosed with "community acquired pneumonia."  
An October 2005 VA treatment record reveals that the Veteran 
had complaints of shortness of breath and an assessment was 
made to rule out chronic thromboembolic pulmonary disease.  

In March 2006, a VA physician examined the Veteran for 
treatment purposes and conducted a record review.  Chest CT 
scan films were reviewed with the attending physician and it 
was considered that the lesions described as RLL nodules on 
initial ct scan (7/05) which improved as seen on f/u ct 
(11/05) are pulmonary embolisms according to wedge shape and 
improvement.  Unfortunately, it was noted that the veteran 
was not evaluated with V/Q scan during the admission related 
to shortness of breath.  An addendum, however, noted that the 
densities were peripherally located and wedge shaped which 
raised the possibility that they were related to pulmonary 
embolism but could also be related to inflammatory changes 
after an infection.  

In June 2006, a private physician testified at a hearing 
before a Decision Review Officer (DRO).  The doctor testified 
that he had not treated the Veteran, but that he had 
"interviewed him on various occasions."  He testified that 
the Veteran had "Persian Gulf Syndrome" based upon the 
physician's review of poorly identified studies.  He also 
indicated that the Veteran had a diagnosis of "asthma."  
The Board finds that the physician's report that the Veteran 
has a diagnosis of asthma is outweighed by the other medical 
evidence of record which does not show such a diagnosis even 
though the Veteran's lung symptomatology has been 
specifically assessed.  

An October 2007 VA treatment record reveals that the 
Veteran's bilateral lungs were clear to auscultation.  Chest 
x-ray examination revealed no definite radiographic evidence 
of acute cardiopulmonary disease.  A February 2008 VA 
treatment record indicates "pulmonary embolism and 
infarction" on a computerized problem list.  However, there 
is no underlying medical evidence indicated to support this 
diagnosis.  

In November 2008, a VA pulmonary examination of the Veteran 
was conducted.  The Veteran reported onset of chest pain and 
dyspnea after service in 2005.  This is confirmed by the June 
2005 VA treatment records showing diagnosis and treatment for 
pneumonia at this time.  He reported having shortness of 
breath ever since.  The examiner reviewed the Veteran's VA 
medical records and noted that in March 2006 a retrospective 
evaluation suggested possible pulmonary embolism which was 
never confirmed.  The Veteran reported being diagnosed with 
obstructive sleep apnea in November 2006, and that he was 
treated with a CPAP machine.  Full testing was conducted to 
include chest x-ray examination, pulmonary function tests, 
sleep study, and CT examination of the chest.  The diagnosis 
was sleep apnea.  There was no evidence of pulmonary emboli.  

Service connection for pulmonary embolism is denied.  Simply 
put, there is no medical evidence of record that the Veteran 
has ever had a pulmonary embolism.  The Board has considered 
the VA medical record dated in March 2006 which indicated 
that the Veteran might have a pulmonary embolism, however, in 
the addendum, it was indicated that the abnormal findings 
could also be related to inflammatory changes after the 
infection.  Accordingly, the reports of March 2006 amount to 
no more than speculation as to the cause of the abnormal 
findings.  The VA examiner conducted a review of the relevant 
evidence, and opined that a pulmonary embolism was never 
confirmed by radiographic or nuclear medicine studies and 
therefore a medical opinion could not be provided without 
resorting to speculation.  In the absence of evidence of the 
claimed disability, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997), Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  The Board has considered whether 
another opinion is necessary but finds that it is not.  The 
examination provided on remand was adequate as it included a 
physical examination of the Veteran, a recitation of the 
Veteran's reported medical history as it pertained to the 
issue, and a review of the claims folder.  Although the 
opinion was that one could not be given without resorting to 
speculation, the basis for that opinion was that the claimed 
condition  was never confirmed.  

The evidence of record reveals that the Veteran had pneumonia 
after service in June 2005.  The evidence reveals that the 
Veteran also has a current diagnosis of sleep apnea.  There 
is no medical evidence of record linking (or even potentially 
linking) either of these disabilities to military service.  
To the extent that the physician at the June 2006 DRO hearing 
indicated that the Veteran had asthma, this is outweighed by 
other evidence of record, ton include the 2008 VA 
Compensation and Pension examination which included an 
extensive examination for respiratory disorders.  Finally, 
service connection is not warranted pursuant to 38 C.F.R. 
§ 3.317.  There is no evidence of an undiagnosed illness with 
objective indications of chronic disability as manifested by 
signs or symptoms involving the respiratory system.  38 
C.F.R. § 3.317.  The current diagnosis is sleep apnea which 
is confirmed by sleep studies and pulmonary function tests.  
This is a definite diagnosis and is not linked to the 
Veteran's military service by any medical opinion.  
Accordingly, service connection for a respiratory disorder, 
claimed as pulmonary embolism, is denied.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for headaches is granted.

Service connection for a blood disorder, claimed as 
coagulation, is denied. 

Service connection for pulmonary embolism is denied.


REMAND

The Veteran's service treatment records do not reveal any 
complaints of leg pain, or any diagnosis of DVT during active 
service.  

A VA treatment record, dated June 7, 2005, reveals that the 
Veteran was seen with complaints of right knee pain due to a 
twisting injury several days before.  Re-evaluation and 
radiology examination by magnetic resonance imaging (MRI) was 
scheduled for July 2005.  Upon his return in July 2005, the 
Veteran presented with right leg popliteal pain and swelling.  
Accordingly on July 25, 2005 a duplex scan of the veins of 
the Veteran's lower extremities was conducted to rule out DVT 
versus a synovial cyst.  Examination revealed a diagnosis of 
acute right leg deep vein thrombosis.  The Veteran required 
admission for impatient treatment.

A VA discharge summary dated August 3, 2005 reveals that the 
Veteran was admitted with a history of complaints of pain of 
the right calf of approximately 2 weeks duration.  This 
record indicates that the July 2005 duplex scan revealed DVT 
of the right lower extremity and that "full anticoagulation 
with heparin and coumadin was started."  

A VA radiology report dated March 2006 reveals that another 
duplex vein scan of the Veteran's lower extremities was 
conducted.  The diagnosis was chronic DVT of the right leg at 
the distal superficial femoral and popliteal veins along with 
severe peripheral venous insufficiency of the left leg.  

A VA treatment record dated March 2006 indicates a medical 
history of the Veteran having:  a knee sprain evaluated on 
July 7, 2006; being admitted for inpatient treatment for 
pneumonia on July 22, 2006; subsequently developing right 
ankle swelling; and, being diagnosed with DVT of the right 
leg by Doppler scan.  The Board notes that the year dates of 
2006 are incorrect and the report must be referring to the 
year 2005.  This report also indicates that the Veteran's 
"DVT was probably secondary to knee trauma in association to 
peripheral venous insufficiency."

In November 2008, a VA Compensation and Pension vascular 
examination of the Veteran was conducted.  The examiner noted 
that the Veteran separated from service in July 2004 and that 
he developed DVT of the right left which was first diagnosed 
in July 2005, and that he had been on medication to treat 
this disorder ever since.  The examiner noted that the 
Veteran was still on anticoagulant medication to treat his 
DVT.  The Veteran reported symptoms of aching of his leg with 
ambulation of more than 40 minutes which was relieved by 
elevation of the leg.  The diagnosis was DVT of the right leg 
and deep venous insufficiency of the left.  The examiner's 
medical opinion was that the disorders were "less likely 
than not related to service.  Patient's conditions had onset 
more than one year after he was released from service.  In 
the same way, above conditions are not etiologically or 
pathophysiologically related to knee traumas."  

The RO thereafter, in the May 2009 supplemental statement of 
the case, also considered whether service connection was 
warranted on a secondary basis.  However, the VA opinion of 
November 2008 only responded to the question posed by the 
Board in the remand as to whether the current disability is 
due to bilateral knee conditions that were shown in the 
service treatment records.  In a rating decision of March 
2009, the RO granted service connection for bilateral knee 
disabilities.  In light of the grant of service connection 
for bilateral knee disabilities and the RO's consideration of 
whether secondary service connection is warranted, another VA 
examination is required on the issue of secondary service 
connection.  

In addition, the RO should provide VCAA notice to the Veteran 
concerning the types of information and evidence that can be 
submitted to substantiate a claim for service connection on a 
secondary basis.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
Specifically, the RO should provide notice 
to the Veteran that informs him of the 
types of information and evidence that can 
be submitted to substantiate his claim for 
service connection on a secondary service 
connection basis.  See also 38 C.F.R. § 
3.159.

2.  The veteran should be afforded a VA 
arteries and veins examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should provide 
an opinion as to whether the Veteran's 
deep vein thrombosis and venous 
insufficiency are at least as likely as 
not (a probability of 50 percent or more) 
due to, or the result of, his service-
connected knee disabilities.  If not, is 
it at least as likely as not that the 
Veteran's deep vein thrombosis and venous 
insufficiency are aggravated (i.e., 
permanently worsened) by the service-
connected knee disabilities.  A complete 
rationale must be provided for all 
opinions rendered.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


